Citation Nr: 0817982	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  05-36 227 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a right hand 
disability, to include carpal tunnel syndrome.

2.  Entitlement to service connection for a left hand 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Law Clerk




INTRODUCTION

The veteran served on active duty from March 1997 to March 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2004 and February 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.

As detailed below, a remand of this matter is necessary.  The 
appeal is, therefore, REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran seeks service connection for right hand and left 
hand disability.  He contends that he experiences pain in his 
hands as the result of his use of jackhammers, power tools, 
and other construction equipment during his military service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  However, 
that an injury or disease occurred in service is not enough; 
there must also be a chronic disability resulting from that 
injury or disease.  If there is no showing of the chronic 
disability during service, then a showing of continuous 
symptoms after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b) (2007).  Service connection 
may also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records are negative for any 
complaints or findings related to the right hand.  For the 
left hand, a December 1999 record shows that the veteran 
suffered a laceration to the left index finger from a car 
door handle.  The laceration measured 1 centimeter in length 
and required sutures.

The veteran states that the onset of his hand pain occurred 
while using construction equipment during military service.  
Personnel records show that his primary military occupation 
specialty was in the field of pavements and construction 
equipment.  The veteran submitted an October 2005 statement 
from a fellow service member, H.A., who attested to 
witnessing the veteran's in-service problems.  H.A. stated 
that the veteran had cramping, numbness, swelling, and 
tingling in his hands after using construction equipment for 
several years.

The relevant post-service medical evidence consists solely of 
a medical report from December 2005.  At that time, the 
veteran had his hand pain evaluated by a private physician, 
G.K.M.  An electromyogram was performed which showed no 
radiculopathy or neuropathy in either hand and no carpal 
tunnel syndrome in the left hand.  A diagnosis of mild carpal 
tunnel syndrome was made for the right hand.  Dr. G.K.M. did 
not offer an opinion as to any possible connection between 
the carpal tunnel syndrome of the right hand and the 
veteran's military service.

Upon review of the veteran's service medical records and 
post-service medical records, the Board finds that the 
present medical evidence is insufficient to make a final 
decision and that a medical examination will be necessary to 
further evaluate the claim.  To this end, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. § 5103A (West 2000); 38 C.F.R. § 3.159 (2007).  
Under the VCAA, the VA has a duty to provide a medical 
examination to a veteran when the record includes: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service; (3) an 
indication that the current disability or symptoms may be 
associated with service; but (4) insufficient competent 
medical evidence to make a decision.  38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this appeal, after considering the evidence, the Board 
finds that all four criteria are met.  The veteran's own 
statements regarding pain constitute competent lay evidence 
of persistent and recurrent symptoms of a bilateral hand 
disability.  Additionally, a diagnosis of carpal tunnel 
syndrome is of record concerning the right hand.  The veteran 
presented evidence of in-service injury through his own 
statements with respect to experiencing pain in his hands 
when he used construction equipment.  The veteran's 
assertions were corroborated by the statements of a fellow 
service member, and his description regarding the use of 
construction equipment, such as jackhammers, in service is 
consistent with the circumstances of his service in that his 
service records show his primary specialty to be in pavements 
and construction equipment.  38 U.S.C.A. § 1154(a) (stating 
that due consideration shall be given to the places, types, 
and circumstances of a veteran's service with regard to a 
claim for service connection).  There was also evidence in 
his service medical records of an additional in-service 
injury (laceration) to his left hand.  

Although there is an absence of post-service treatment, the 
Board finds that, in this case, the veteran's own statements 
are sufficient to indicate that the symptoms he has described 
since service may be associated with service.  However, the 
sole medical evidence presented does not provide an opinion 
regarding a connection, if any, between the current symptoms 
and the veteran's military service, and is thus insufficient.  
The veteran is, therefore, entitled to a VA medical 
examination so that the claim can be further evaluated. 

Accordingly, this case is REMANDED for the following actions:

1. Arrange for a VA examiner to review 
the medical evidence of record and to 
render an opinion as to the likelihood 
that a disability of the right hand, to 
include carpal tunnel syndrome, is the 
result of an injury sustained to the 
right hand in service, including working 
with jackhammers and other equipment in 
construction.  With regard to the left 
hand, the physician should determine 
whether there is present any current 
disability of the left hand that accounts 
for the complaints of pain and, if so, 
whether this disability is the result of 
an injury or injuries sustained to the 
left hand in service, including working 
with construction equipment or the 
laceration to the left index finger 
sustained in service in December 1999.  
All appropriate tests and studies should 
be performed and all clinical findings 
should be reported in detail.

In rendering the opinion, the physician 
should state whether it is likely, 
unlikely, or at least as likely as not 
that any current right or left hand 
disability is the result of an injury or 
injuries in service.  (The term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather it means that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
certain conclusion as it is to find 
against it.)  A rationale for the 
examiner's conclusions and a discussion 
of the medical principles involved will 
be of considerable assistance to 
adjudicators, and therefore, the examiner 
should provide a basis for his or her 
conclusions by referring, for example, to 
specific pertinent matters involved in 
this case or by explaining the nature of 
the disorder or disorders involved and 
what is known about their causes.

2. After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, furnish 
the veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

